     Case: 3:18-cv-50260 Document #: 61 Filed: 03/12/20 Page 1 of 1 PageID #:299

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Western Division

M. O.
                                                    Plaintiff,
v.                                                               Case No.: 3:18−cv−50260
                                                                 Honorable Philip G.
                                                                 Reinhard
Hononegah Community High School District
#207, et al.
                                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, March 12, 2020:


        MINUTE entry before the Honorable Iain D. Johnston: The motion for a
continuance [59] is agreed and granted. The motion presentment set for 3/17/2020 is
stricken. The telephonic status hearing previously set for 4/14/2020 is stricken and is reset
to 3/31/2020 at 9:00 AM. By 3/27/2020 counsel shall provide direct−dial numbers for the
hearing to the Court's operations specialist, who will initiate the call. (yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
